DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kozek et al (5,018,290).
Kozek discloses a light fixture sign, comprising: a sign message structure including letter-shaped structures 22 with internal illumination elements 74 to generate light to be projected through a front surface of the letter-shaped structures; and43PATENT a container 34 coupled to the sign message structure to provide power for the internal illumination elements, wherein the container is configured to be installed completely within a recess in a wall or ceiling and concealed from view.
Regarding claim 15, the letter-shaped structures disclosed by Kozek are stencils cut into the face of the sign. The part of the sign face that is uncut and that surrounds the letter-shaped structures constitutes a connection structure that holds the letter-shaped structures together.
Regarding claim 17, screws 42 comprise mounting columns extending from the sign message structure to connect the sign message structure to the container.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kozek et al (5,018,290) in view of Topcuoglu (2012/0279102).
Kozek discloses the invention substantially as claimed, as set forth above. However, Kozek does not disclose a spring-loaded shock absorbing mechanism that allows the sign to move if subject to contact by an external force. Topcuoglu teaches that it was known in the art to provide a spring-loaded shock absorbing mechanism 3 on a sign. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sign disclosed by Kozek with a spring-loaded shock absorbing mechanism, as taught by Topcuoglu, in order to allow the sign to move if subject to contact by an external force.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kozek et al (5,018,290) in view of Lee (2012/0174448).
Kozek discloses the invention substantially as claimed, as set forth above. However, the internal illumination elements disclosed by Kozek are low-voltage incandescent bulbs. Lee teaches that it was known in the art to use LEDs to illuminate an exit sign. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the incandescent bulbs disclosed by Kozek with LEDs, as taught by Lee, because LEDs are known to use less energy and last longer than incandescent bulbs.
Allowable Subject Matter
Claims 1-13 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 16, the reference to Field (2011/0051395) discloses a sign message structure including letter shaped structures 10; and an illumination source 26 to generate light to be projected through a front surface of the letter-shaped structure. However, Field does not disclose a mirror having a first surface attached over a back surface of the letter-shaped structure and a reflective surface opposite the first surface. The reference to Ahmadi (2005/0132626) discloses a mirror 30 attached of a back surface of a letter-shaped structure, but as is typical when a mirror is attached to such a structure, the reflective surface comprises the first surface in order to reflect light through the front of the structure. The prior art does not disclose or suggest a mirror that is directed away from such a structure in order to make the structure blend into its surroundings when viewed from behind.
Claims 2-13 are allowable based on their dependencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/               Primary Examiner, Art Unit 3631